              Case 1:20-cv-02866-JPC Document 77 Filed 08/26/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


E2W, LLC, a Delaware limited liability
company,
                                                   1:20-cv-02866-JPC
                               Plaintiff,

         v.
                                                   [PROPOSED] ORDER TO RELEASE BOND
KIDZANIA OPERATIONS, S.A.R.L., a
Luxembourg corporation.

                               Defendant.


         On consideration of E2W’s Unopposed Letter Motion to Release Bond, it appears there is

good cause thereof.

         IT IS ADJUDGED, ORDERED, AND DECREED that:

         The Clerk of the United States District Court for the Southern District of New York shall

release the cash bond of $1,000,000.00 to Polsinelli PC’s Colorado IOLTA Trust via direct deposit

in accordance with confidential banking information reflected in the sealed copy of the Unopposed

Letter Motion to Release Bond [Doc 72].


         August 26, 2021
Dated: __________________________                    ______________________________
                                                     Honorable John P. Cronan
                                                     United States District Court for the
                                                     Southern District of New York




79531317.1
